Citation Nr: 1234180	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  05-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
  

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus secondary to service-connected disability.
 
2.  Entitlement to service connection for an acquired psychiatric disorder to include depression secondary to service-connected disability.
 
3.  Entitlement to service connection for anal fissure secondary to service-connected hemorrhoids.
 
4.  Entitlement to service connection for pancreatitis secondary to service-connected hypertension.
 
5.  Entitlement to service connection for Cushing's syndrome, to include secondary to service-connected disability.
 
6.  What evaluation is warranted for hemorrhoids from July 14, 2004?
 
7.  What evaluation is warranted for migraine headaches from September 15, 2003 to December 9, 2010?

8.  What evaluation is warranted for migraine headaches since December 10, 2010?

9.  What rating is warranted for hypertensive heart disease/coronary artery disease from February 26, 2008 to September 3, 2009, and from December 1, 2009 to December 9, 2010?
 
10.  What rating is warranted for hypertensive heart disease/coronary artery disease from December 10, 2010?
 
11.  Entitlement to a total disability rating based upon individual unemployability.
 
12.  Entitlement to an effective date earlier than September 15, 2003 for an award of service connection for migraine headaches.
 
13.  Entitlement to an effective date earlier than February 26, 2008 for an award of service connection for hypertensive heart disease/coronary artery disease.
 
 
REPRESENTATION
 
Appellant represented by:  Darla J. Lilley, Esq.
 
 
ATTORNEY FOR THE BOARD
 
G. E. Wilkerson, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1978 to February 1981.
 
This case comes before the Board of Veterans' Appeal (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
In January 2008, the Board remanded the claims of entitlement to service connection for diabetes mellitus, depression and anxiety, and anal fissure; as well as a claim of entitlement to an increased initial rating for hemorrhoids.  The case has been returned to the Board for further appellate review.
 
The issues of entitlement to service connection for diabetes mellitus and an acquired psychiatric disorder to include depression; the issue of entitlement to a total disability rating based upon individual unemployability; and the question of what evaluations are warranted for migraines and hypertensive heart disease/coronary artery disease from December 10, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  The Veteran is not shown to have anal fissures at any point pertinent to the pendency of this appeal.
 
2.  Pancreatitis was not demonstrated inservice, it was not demonstrated until years postservice, and the preponderance of the evidence is against a finding that pancreatitis was caused or is aggravated by service-connected disability, to include hypertension.
 
3.  Cushing's syndrome was not demonstrated in service, and there is no competent, credible evidence of a medical nexus between Cushing's syndrome and service or service-connected disability. 
 
4.  From July 14, 2004, the Veteran's hemorrhoids have not clinically been shown to be large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  
 
5.  From September 15, 2003 to December 9, 2010, the Veteran's migraine headaches were not manifested by completely prostrating and prolonged attacks productive of severe economic inadaptability.
 
6.  From February 26, 2008 to September 3, 2009, and from December 1, 2009 to December 9, 2010, the Veteran's hypertensive heart disease/coronary artery disease has not been shown to be manifested by workloads of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Chronic congestive heart failure has also not been shown.
 
7.  The Veteran's claim of entitlement to service connection for migraine headaches was received on September 15, 2003.  There is no communication in the claims file prior to September 15, 2003 indicating an intent to file a claim for service connection for this disability. 
 
8.  The Veteran's claim of entitlement to service connection for heart disease was received on February 26, 2008.  There is no communication in the claims file prior to February 26, 2008 indicating an intent to file a claim for service connection for this disability.
 
 
CONCLUSIONS OF LAW
 
1.  Anal fissures were not incurred or aggravated by active duty service, and they are not caused or aggravated by service-connected hemorrhoids.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).
 
2.  Pancreatitis was not incurred or aggravated by active duty service, and it is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.
 
3.  Cushing's syndrome was not incurred or aggravated by active duty service, and it is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.
 
4.  The criteria for an initial compensable evaluation for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2011).  
 
5.  The criteria for a rating in excess of 30 percent for migraine headaches from September 15, 2003 to December 9, 2010, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2011).  
 
6.  The criteria for an initial rating in excess of 60 percent for hypertensive heart disease/coronary artery disease from February 26, 2008 to September 3, 2009, and from December 1, 2009 to December 9, 2010, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A ; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.124a, Diagnostic Codes 7007,7010, 7011, 7015, 7018 (2011).  
 
7.  The criteria for an effective date prior to September 15, 2003, for the award of service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.400 (2011).
 
8.  The criteria for an effective date prior to February 26, 2008, for the award of service connection for hypertensive heart disease/coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.400.
 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  The Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the rating decisions appealed, VA notified the Veteran in February 2004, August 2004, March 2006, May 2007, July 2008, and April 2008 of the information and evidence needed to substantiate and complete these claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The claims were readjudicated in a November 2011 supplemental statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Thus, VA has complied with the VCAA notice requirements for these claims.  See 38 C.F.R. § 3.159(b).
 
Concerning the claims of entitlement to increased initial ratings and earlier effective dates, as service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board acknowledges that the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed Cushing's syndrome.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.
 
The Board has also considered the Veteran's representative's general contention that all the VA examinations provided are inadequate.  However, upon review of the pertinent examination reports, the Board does not find the examinations to be inadequate for the purposes of evaluating the Veteran's claims.   The examiners reviewed the Veteran's claims files, obtained a pertinent medical history, performed thorough physical evaluations and necessary testing, and provided rationale for any opinion expressed.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal. 
 
The Board has reviewed all the evidence in the Veteran's claims file and on Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 
II.  Service Connection Claims
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  The Secretary shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
A.  Anal Fissures
 
The Veteran contends that he is entitled to service connection for anal fissures, as he believes that this disability is related to his service-connected hemorrhoids.
 
At the outset, the Board notes that the record does not reflect, nor does the Veteran contend, that he had complaints, diagnosis, or treatment of anal fissures during active duty service.  Rather, the appellant alleges that he was first treated for this disability along with his hemorrhoids in 2002.
 
An April 2002 statement from private physician Dr. N. notes that the Veteran had been having problems with hemorrhoids and an anal fissure.  It was indicated that if the Veteran did not respond well to conservative treatment, surgery would be considered.
 
A May 2002 hospital discharge summary documents that the Veteran underwent right posterior hemorrhoidectomy and internal anal sphincterotomy for treatment of an anal fissure and hemorrhoids after the appellant failed to respond to conservative management.  At the time of surgery, he was found to have an enlarged right posterior hemorrhoid, with a normal right anterior and left lateral hemorrhoids, a posterior anal fissure, and a small superficial fistula.  It was noted that the Veteran was doing well after surgery.  
 
On VA examination in May 2005, the Veteran reported that he was treated for his hemorrhoids and fissures in approximately 2002.   He reported having mild incontinence of stool especially with episodes of diarrhea, and occasional bleeding and pain.  Physical examination revealed a slight diminished rectal tone.  There was possible hemorrhoidial tissue along the inferior margin of the anal verge.  This tissue was nontender.
 
On VA examination in August 2008, the Veteran reported anal fissures began in 2002.  He reported that fissures were first diagnosed when he sought treatment for his hemorrhoids in 2002.  He then underwent surgical repair with hemorrhoid surgery in 2002.  After physical examination, the August 2008 examiner indicated that the Veteran's anal fissures had resolved.  There was no evidence of hemorrhoids.  As  for whether the Veteran's anal fissures were related to his service-connected hemorrhoids, the examiner found that such a relationship was less likely than not.  The examiner noted that the Veteran's anal fissures were diagnosed more than 30 years after the onset of hemorrhoids, which began in service.  In addition, the examiner noted that there was no evidence of a current anal fissure.  Therefore, he found it less likely than not that such disability was aggravated by his service-connected hemorrhoid disability.
 
On VA examination in November 2009, the Veteran reported recurrence of hemorrhoids in the past few months following the hemorrhoidectomy and fissure repair in 2002.  There were no fissures present on examination.
 
The record reflects that the Veteran filed a claim for service connection for hemorrhoid/anal fissures in July 2004, well after the 2002 hemorrhoidectomy and surgical repair of anal fissures.  Following the surgery, multiple VA examinations and VA treatment records fail to indicate the presence of an anal fissure.
 
Based on the foregoing, there is no evidence showing that the Veteran's anal fissure has been a present disability at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).
 
The Board has considered the Veteran's statements to the effect that he suffers from anal fissures as a result of his service-connected hemorrhoids.  Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
 
Anal fissures are not, however, a disorder for which lay evidence addressing the etiology is competent.  While the appellant can attest to symptoms such as bleeding or discomfort, he is neither competent to diagnose an anal fissure, nor competent to make a medical conclusion as to its cause.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  
 
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of section 1131 of Title 38, United States Code as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Therefore, based on the foregoing, the Board finds that the Veteran is not entitled to service connection for anal fissures.
 
Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule accordingly does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).
 
B.  Pancreatitis
 
The Veteran claims that he is entitled to service connection for pancreatitis, as he believes that this disability is related to service-connected disability.  
 
At the outset, the record neither reflects nor does the Veteran contend, that he had complaints, diagnosis, or treatment for pancreatitis during active duty service.  Rather, the Veteran contends that he is entitled to service connection for pancreatitis secondary to his service-connected hypertension.  In support of this theory he submitted a medical article obtained from the internet reflecting that a study found an association between acute pancreatitis and malignant hypertension with renal failure.
 
The earliest clinical evidence of pancreatitis is contained in post-service VA outpatient treatment records, which reflect diagnosis of pancreatitis in 2007.
 
A February 2008 report notes a history of pancreatitis.
 
On VA examination in August 2008, the Veteran reported that he was initially hospitalized with acute pancreatitis in 2007, and has had intermittent flares every 1 to 2 months, but with no additional hospitalizations.  He denied any current symptoms.  After a physical examination, the examiner assigned a diagnosis of acute pancreatitis, resolved.  
 
As for whether the Veteran's pancreatitis was due to or aggravated by his service-connected hypertension, the examiner noted that medical literature reflects an association between malignant hypertension with renal failure and pancreatitis.  He pointed out, however, that the Veteran did not meet the criteria for either malignant hypertension or renal failure.  In so finding, the examiner noted that malignant hypertension is marked hypertension with retinal hemorrhages, exudates, or papilledema and usually associated with diastolic pressure about 120.  The Veteran did not present this form of hypertension.  Given that the Veteran did not have malignant hypertension, the examiner found it less likely than not that the Veteran's pancreatitis was caused or aggravated by his service-connected hypertension. 
 
Continued private medical records also reflect a diagnosis of pancreatitis pseudocyst, stable and recovering, in February 2009.
 
An October 2010 VA outpatient treatment report indicates the Veteran reported that he was diagnosed with pancreatitis with pseudocyst formation requiring partial pancreatectomy as well as splenectomy in 2007.  The appellant indicated that he was told that his pancreatitis was due to his triglyceride level, but the treating physician indicated that there was no documentation to substantiate this claim.
 
A November 2010 pelvic CT scan reflects an impression of post distal pancreatectomy and splenectomy without pseudocyst.
 
The record clearly reflects diagnosis of pancreatitis with intermittent recurring episodes.  The first diagnosis was shown in 2007.  In August 2008, a VA examiner determined that it was less likely than not that the Veteran's pancreatitis was due to or aggravated by his service-connected hypertension.   This is competent evidence against a finding that the Veteran's current pancreatitis is related to hypertension.  There is no competent evidence to refute this medical opinion.
 
The Veteran has expressed his belief that his pancreatitis is related to his service-connected hypertension.  As noted above, in certain instances, lay evidence has been found to be competent with regard to a disease with unique and readily identifiable features that is capable of lay observation.  See Jandreau, 492 F. 3d at 1372.   While the Veteran is competent to describe his symptoms and their onset, he is not competent to state that his current pancreatitis is related to a service-connected disability, to include hypertension.  Simply put, offering such an opinion requires specialized medical training which the Veteran is not shown to possess. 
 
The Veteran is not competent to relate his pancreatitis to his service-connected hypertension.  There is no competent medical opinion relating the two, or relating pancreatitis to any other service-connected disability.  Indeed, the only medical opinion addressing the etiology of the appellant's pancreatitis found no relationship between the disorder and service and any service connected disorder.  Thus, entitlement to service connection for pancreatitis as secondary to service connected disability must be denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert, 1 Vet.App. at 54.
  
C.  Cushing's Syndrome
 
The Veteran contends that he is entitled to service connection for Cushing's syndrome.
 
His service treatment records do not reflect any findings, treatment or diagnosis related to Cushing's syndrome.  
 
A post-service private medical record from the University of Alabama, Huntsville Regional Medical Center dated in February 2008 reflects an impression of Cushing's syndrome, which the treatment provider seemed plausible considering the Veteran's body habitus and multiple medical problems.  However, these records do not discuss the etiology of the Veteran's Cushing's syndrome, and the appellant has not offered any competent evidence linking Cushing's syndrome to service or a service connected disorder.  Hence, while the record reflects a possible post-service diagnosis of Cushing's syndrome, no such diagnosis was found in service or for many years thereafter, and there is no objective medical evidence of record relating Cushing's syndrome to service or to service-connected disability.
 
The Veteran has expressed his belief that his Cushing's syndrome is due to service connected disability.  As noted above, in certain instances, lay evidence has been found to be competent with regard to a disease with unique and readily identifiable features that is capable of lay observation.  See Jandreau, 492 F. 3d at 1372. 
 
In this case, the Veteran is competent to describe his symptoms and the onset of his symptoms.  The Veteran, however, is not competent to state that Cushing's syndrome is related to service or service-connected disability.  Again, offering such an opinion requires specialized medical training which the Veteran is not shown to possess. 
 
The Veteran is not competent to relate Cushing's syndrome to service or service-connected disability.  As noted above, the claims file contains no competent medical opinion relating Cushing's syndrome to either service or service-connected disability.  Thus, entitlement to service connection for Cushing's syndrome, to include as secondary to a service connected disability, must be denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.
 
III.  Increased Rating Claims
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
A.  Hemorrhoids
 
By way of history, VA granted entitlement to service connection for hemorrhoids and assigned a noncompensable rating effective July 14, 2004.  The Veteran appealed this rating, contending that his hemorrhoids are severe and warrant a higher rating.
 
Under Diagnostic Code 7336, mild or moderate hemorrhoids are rated as noncompensable.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences warrant a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures are rated as 20 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7336.  
 
The pertinent evidence of record includes an August 2003 VA outpatient treatment report reflecting complaints of internal hemorrhoids.  The Veteran indicated that he had experienced a moderate amount of rectal bleeding after straining to lift weights.  The examiner noted that the Veteran had a history of a fissure in the past with surgical repair.  On physical examination, the examiner noted minimal internal hemorrhoids and no bleeding.  The impression was a mild flare-up of internal hemorrhoids with no evidence of fissure or anemia indicated.  
 
On VA examination in May 2005, the Veteran reported undergoing a surgical repair for hemorrhoids and a fissure in 2002.  Since the surgery, the Veteran reportedly experienced mild incontinence of stool especially when he had diarrhea.  He also reported occasional bleeding and pain, especially after he stood for prolonged periods of time.  The last bleeding episode was one month prior to examination.  He reported occasionally soiling his undergarments, but not on a regular basis.  The Veteran had not had any significant anemic episodes requiring transfusions.  

Objective findings including slightly diminished rectal tone and possible hemorrhoidal tissue along the inferior margin of the anal verge.  This tissue was non-tender.  The examiner indicated that the Veteran had some mild incontinence after the surgery, but there was no evidence to suggest strictures or further fissures since the surgery.  He indicated that the Veteran's hemorrhoid symptoms were well-controlled with Metamusil with no significant sequelae such as anemia.
 
A February 2007 VA outpatient treatment report reflects that the Veteran reported with a three day history of constipation and swelling.  On examination, there were no hemorrhoids indicated, but there was soft green stools in the anal area.  
 
An August 2008 VA examination report reflects that the Veteran underwent hemorrhoidectomy in 2002.  His current symptoms included intermittent rectal bleeding, itching, poor bowel control, and pain with sitting.  The examiner noted that there was no history of thrombosis, but hemorrhoids recurred without thrombosis approximately four or more times per year.  There was also a history of mild fecal incontinence that did not require the use of pads.  Physical examination revealed no hemorrhoids.  There was no evidence of an anorectal fistula, sphincter impairment, or rectal prolapse.  The examiner assigned a diagnosis of internal hemorrhoids with residual pruritis and rectal pain.  
 
At a November 2009 VA examination the Veteran reported recurrence of hemorrhoids in the prior six to eight months.  Current symptoms included pain with bowel movements and some bleeding.  The examiner noted that there was a history of recurrent hemorrhoids both with and without thrombosis.  On examination, external hemorrhoids measuring 0.5 centimeters were present.  There was no evidence of thrombosis, bleedings, or fissures, but there was evidence of excessive, redundant tissue.  There was no anorectal fistula, anal or rectal stricture, sphincter impairment, or rectal prolapse present.  It was noted that the Veteran was retired due to medical problems such as hypertension and coronary stents, as well as depression and anxiety.  The examiner opined that the disorder did not impair the Veteran's ability to engage in physical or sedentary employment or have any impact on usual daily activities.  
 
On VA outpatient treatment in October 2010, the Veteran reported that he was experiencing problems with hemorrhoid flare-ups and painful bowel movements with bleeding.  There was no flare-up present on examination.  
 
The Board acknowledges the Veteran's complaints, as well as medical evidence noting a history of thrombosed hemorrhoids and some excessive redundant tissue.  The preponderance of the evidence, however, is against finding that hemorrhoids are large, irreducible, with excessive redundant tissue.  The rating criteria's use of the conjunctive word "with" indicates that hemorrhoids must be large, thrombotic or irreducible, as well as manifested by excessive redundant tissue.  Here only a 0.5 centimeter hemorrhoid has been shown on examination in November 2009.  Treatment records and examination reports do not reflect active thrombosed hemorrhoids and few active recurrences.  Overall, the evidence shows intermittent problems related to service-connected hemorrhoids and no more than a mild to moderate disability picture.  On review, the criteria for a compensable evaluation are not met or more nearly approximated.  
 
At no time during the appeal period have the Veteran's hemorrhoids been compensably disabling and staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 119.
 
B.  Migraine Headaches
 
By way of history, VA granted entitlement to service connection for migraine headaches in a May 2010 rating decision and assigned 10 percent rating effective September 15, 2003, and a 30 percent rating effective August 12, 2008.  The Veteran appealed this rating, contending that his migraine headaches are severe and warrant a higher rating.  During the course of his appeal in August 2011, the RO awarded a 30 percent rating for the period from September 15, 2003, to August 11, 2008.
 
The Veteran's migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Diagnostic Code, a 30 percent disability evaluation is warranted when the headaches are manifested by characteristic prostrating attacks occurring on an average once a month over last several months.  When the headaches are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent disability evaluation is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.
 
The Diagnostic Code does not define "prostrating."  The Board observes, however, that "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).
 
In February 2003, the Veteran reported to the VA medical center for follow up treatment for his headaches.  He reported that his headaches had improved since his last visit but they still occurred twice a week.  He reported using Excedrin and Imitrex when he had more severe headaches.  The examiner noted an assessment of migraines with aura.  
 
An August 2003 VA outpatient treatment report reflects that the Veteran complained of worsening headaches.  He reported having headaches two to three times per week.  He took Excedrin for these headaches and sometimes Maxalt when Excedrin did not seem to work.  The VA neurologist noted an assessment of migraines with aura, and opined that Maxalt seemed to be the most appropriate medication for him.  
 
At a March 2005 Social Security disability evaluation the Veteran complained of migraine headaches with an onset six years prior to examination.  He indicated that these headaches started in the back of his neck and spread forward.  The headaches were also accompanied by aura and occasional nausea and vomiting.  The appellant stated that he had to go to bed after he got these headaches.  The Veteran reported having one headache per week but the number was diminishing because he took medication to abort the headache when it started.  An impression of history of migraine headaches was indicated.    
 
A May 2005 VA neurology report reflects that the Veteran reported that his headaches were pulsating and worse with elevated blood pressure.  Certain medications no longer relieved his symptoms, though he indicated that he found some relief by lying down.
 
In November 2005, the Veteran presented for VA treatment with a history of migraine headaches associated with elevated blood pressure.  He reported that he had been on Zomig abortive therapy and had responded well to the medication, catching his headaches in the very acute stage.  He indicated that his headaches were attributed to elevated blood pressure, i.e., if his blood pressure was higher he experienced a more severe headache.  The Veteran reported that he experienced approximately three headaches per month.  The treating neurologist indicated that the Veteran was to continue Zomig therapy and aggressive antihypertensive medications.
 
A February 2008 report from the University of Alabama, Huntsville reflects that the Veteran experienced recurring migraines with neck pain.  He also reported experiencing photo and phonosensitivity with the headaches.  
 
At an August 2008 VA examination the Veteran indicated that he experienced migraines twice a week with pulsating pain in the posterior neck and retro-orbital headaches with band across the head.  He also reported associated aura, photophobia, and phonophobia.  The headaches reportedly lasted one to three days at a time and most attacks were noted to be prostrating.  He used Midodrine with a side effect of somnolence.  On examination, motor and sensory examinations were normal.  
 
On VA examination in December 2010, the Veteran reported continued migraine headaches occurring approximately twice a week.  Accompanying symptoms included anterior and cervical pain, photophobia, and occasional nausea, but no vomiting.  These headaches lasted one to two days at a time.  For treatment, he had to lie down in a darkened room.  After physical examination, the examiner assigned a diagnosis of migraine headaches.  The examiner opined that the appellant's migraines would not interfere with physical or sedentary labor, and did not have any effects on usual daily activities.  It was noted that the Veteran retired in 2003 due to a combination of physical and psychiatric problems.  
 
The record reflects that the Veteran experiences frequent, weekly headaches of a severe nature that frequently require him to rest in a darkened room.  While the evidence reflects frequent severe attacks, there is no evidence that between September 15, 2003 and December 9, 2010, migraines were manifested by prolonged attacks that were productive of the severe economic inadaptability described in the next higher rating.  While the record reflects that the Veteran is not working and retired in 2003, VA examination reports reflect that the appellant retired due to the combination of his physical and psychiatric disabilities.  There is no competent evidence that migraines alone prior to December 10, 2010, caused severe economic inadaptability.  Indeed, the December 2010 VA examiner found that the Veteran's migraines would not have any severe effects on employment or usually daily activities.  Entitlement to an evaluation in excess of 30 percent from September 15, 2003 to December 9, 2010, is therefore denied.  
 
C.  Hypertensive Heart Disease/Coronary Artery Disease
 
By way of history, VA granted entitlement to service connection for hypertensive heart disease/coronary artery disease in an October 2008 rating decision.  VA assigned a 60 percent rating under Diagnostic Code 7007, effective February 26, 2008.  The Veteran appealed this rating, contending that he is entitled to a higher rating.  During the course of the appeal in April 23, 2010, VA awarded a temporary total 100 percent rating from September 4, 2009 following the implantation of a pacemaker.  A 60 percent rating was continued under Diagnostic Code 7018 from December 1, 2009.
 
Diagnostic Code 7007 provides that a 60 percent rating is warranted for hypertensive heart disease where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or; workloads of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.
 
Diagnostic Code 7018 provides that a 100 percent rating is warranted for the two months following hospital admission for implantation or reimplantation or a cardiac pacemaker.  Thereafter, Diagnostic Code 7018 directs that the disability is to be evaluated under either Diagnostic Code 7010, 7011, or 7015.
 
Diagnostic Code 7010 does not provide for a rating in excess of 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7010.  
 
Under Diagnostic Code 7011 (ventricular arrhythmias (sustained) and diagnostic Code 7015 (atrioventricular block), a 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is warranted under Diagnostic Code 7011 for chronic congestive heart failure, or; workloads of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating is also warranted under Diagnostic Code 7011 for sustained ventricular arrhythmias for an indefinite period from date of hospital admission or initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibriliator in place.  38 C.F.R. § 4.104, Diagnostic Codes 7011, 7015.  
 
The pertinent evidence of record includes a February 2008 report from the Huntsville Hospital wherein the Veteran is recorded to complain of chest pain.  The impression was chest pain, suspicious for angina, was noted.  Another February 2008 private medical report reflects that the Veteran underwent stenting of the distal left circumflex lesions to treat his coronary artery disease.  A third February 2008 report from the University of Huntsville, Alabama reflect that the Veteran was to be scheduled for catheterization but had severe chest pain in the meantime and had to go the emergency room, where he underwent catheterization with two stents.  No heart attack was diagnosed.  The Veteran indicated that he still experienced chest pain and discomfort, but his condition had improved since the catheterization.  He also reported dyspnea.  The assessment was coronary artery disease, status post stenting in the left circumflex, was indicated.  
 
Cardiac catherization performed in February 2008 showed an ejection fraction of 60 percent.  Left main was normal, but the left anterior descending coronary artery showed some mild irregularities.  The left circumflex showed patent stents in the distal portion that extended into the posterior marginal branch.  The right coronary artery was dominant with mild luminal irregularities. 
 
On VA examination in August 2008, ejection fraction was 40 to 50 percent, based upon a visual estimate.  The appellant's heart size was normal.  Diagnoses of hypertension and coronary artery disease were indicated.   
 
A September 2009 report from private physician Dr. D. notes that an electrocardiogram showed a heart rate of 38.  The Veteran was lightheaded and dizzy when he stood.  He also experienced some mild chest tightness, but nothing like the angina he experienced prior to stent placement.  After physical examination, Dr. D. noted an impression of coronary artery disease with no anginal symptoms.  
 
The Veteran underwent pacemaker implantation in September 2009.
 
A November 2009 VA cardiology note reflects that the Veteran had recently undergone dual chamber pacemaker implantation.  He had not experienced any wound healing problems since then and did not think his energy level had decreased.  On examination, the device site was well-healed with no sign of infection.  
 
On VA examination in November 2009, current symptoms of angina 2 to 3 times per week were reported.  Estimated level of activity resulting in dyspnea, angina, dizziness, or syncope was more than 3 and up to 5, with examples including showering and stairs.  The appellant's heart size was normal and pulmonary function testing was also normal.  The examiner diagnosed coronary artery disease.  
 
A December 2009 VA cardiology consultation includes echocardiogram results noting a visual estimate of ejection fraction of 50 to 60 percent.  
 
On VA treatment in March 2010, the examiner noted that the Veteran's coronary artery disease was stable.  
 
On VA examination in December 2010, the examiner noted there was no history of congestive heart failure.  Ejection fraction was noted to be 50 to 60 percent on visual estimate.  
 
The foregoing evidence establishes that the Veteran had coronary artery disease, status post stenting in February 2008 and pacemaker implantation in September 2009.  In order to assign a maximum 100 percent rating under Diagnostic Codes 7007, 7010, or 7011, the evidence must demonstrate congestive heart failure, or; workloads of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

A 100 percent rating is also warranted under Diagnostic Code 7011 for indefinite period from date of hospital admission or initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibriliator in place.  

In this case, there is no evidence documenting workload of 3 METs or less resulting in dyspnea, fatigue, or other similar symptoms.  Rather, on VA examination in November 2009, that MET level was estimated to be 3 to 5.  In addition, the appellant's cardiac ejection fraction was estimated to be 50 to 60 percent, well above the 30 percent required for a 100 percent rating.  The preponderance of the evidence is against finding that the appellant has chronic congestive failure, sustained ventricular arrhythmia, or implantable Cardioverter-Defibrilator in place with sustained ventricular arrhythmias.  Thus, a rating in excess of 60 percent is not warranted for either the period from February 26, 2008 to September 3, 2009, or the period from December 1, 2009 to December 9, 2010.
 
D.  All Increased Rating Claims
 
Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
In this case, the evidence shows that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and higher evaluations are available for greater levels of disability.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate.
 
For all the foregoing reasons, there is no basis to assign additional staged rating for the Veteran's hemorrhoids, migraine headaches, and hypertensive heart disease/coronary artery disease pursuant to Fenderson.  The claims for higher initial ratings must be denied.  
 
In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher initial rating for each claim, that doctrine is not for application.  38 U.S.C.A. § 5107(b).   
 
IV.  Effective Date Claims
 
Generally, the effective date of an award based on an original claim, or a claim reopened after final allowance, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(a).
 
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
 
Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).
 
Case law provides that, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  
 
The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  Crawford v. Brown, 5 Vet. App. 33, 35 (1995).
 
Thus, any prior VA treatment records are not interpreted as an informal claim for service connection.  Stated differently, merely seeking treatment does not establish a claim, to include an informal claim, for service connection.
 
A.  Migraine Headaches
 
The Veteran submitted an initial claim of entitlement to service connection for migraine headaches that was received at the RO on September 15, 2003.  While the claim was initially denied in a December 2004 rating decision, the RO eventually granted service connection in May 2010 rating decision and assigned an effective date of September 15, 2003, the date of receipt of claim.
 
In a statement dated in May 2010, the Veteran simply indicated that he disagreed with all effective dates assigned.  He did not advance any particular argument as to why he believed he was entitled to an earlier effective date for this award of service connection.  
 
In this case, there is simply no evidence prior to September 15, 2003 indicating an intent on the part of the Veteran that was communicated to VA to file a claim for service connection for migraine headaches.  In fact, there are no statements from the Veteran of record prior to February 2002, when he filed an informal claim for service connection for hypertension.  A formal claim including claims for service connection for bilateral hearing loss and hypertension were subsequently filed.  He did not discuss a claim for migraine headaches at that time.  He filed an informal claim for service connection for glaucoma in July 2003, but did not discuss migraine headaches.
 
The applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim for service connection with VA if he seeks that benefit.  While VA has a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In this case, the record does not show that the Veteran filed a claim for service connection for migraine headaches at any point prior September 2003.  
 
While treatment records prior to September 2003, e.g., VA outpatient treatment records, reflect complaints and treatment of headaches prior to the effective date of service connection, as noted above, VA medical records may only constitute an informal claim solely for disorders for which service connection has already attached.  They may not serve as informal claims for service connection.  38 C.F.R. § 3.157.  Therefore, an earlier effective date based upon earlier onset and treatment of the disability is not warranted.  
 
Thus, notwithstanding the Veteran's assertions, the Board finds that, there simply is no legal basis for earlier effective date the appellant seeks.  Rather, the governing legal authority makes clear that, under these circumstances, the effective date can be no earlier than that assigned.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Board emphasizes that the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet.App. at 54.
 
B.  Hypertensive Heart Disease/Coronary Artery Disease
 
As regards the claim for an earlier effective date for the award of service connection for hypertensive heart disease/coronary artery disease, the record reflects that the Veteran's representative submitted a statement, stamped as received on February 26, 2008, indicating his intent to file a claim of entitlement to service connection for heart disease secondary to hypertension.  
 
The RO granted service connection for hypertensive heart disease/coronary artery disease in an October 2008 rating decision, and assigned an effective date of February 26, 2008, the date of receipt of claim.
 
As with the Veteran's claim of entitlement to an earlier effective date for the award of service connection for migraine headaches, the record does not reflect, and the Veteran does not assert, that a communication or action indicating intent to apply for service connection for heart disease was filed with VA prior to February 26, 2008.  While the Veteran filed claims for numerous disabilities including hypertension, hearing loss, migraines, and hemorrhoids prior to this date, he did not indicate an intent to file for service connection for a heart disability.
 
Again, while VA and private treatment records reflect earlier treatment of coronary artery disease, these records cannot serve as informal claims for service connection.  38 C.F.R. § 3.157.  Therefore, an earlier effective date based upon earlier onset and treatment of the disability is not warranted.  
 
The pertinent legal authority governing effective dates is clear and specific.  The Board is bound by such authority.  As such, no effective date for the grant of service connection for hypertensive heart disease/coronary artery disease earlier than February 26, 2008 is assignable, the claim for an earlier effective date for the award of service connection must be denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet.App. at 54.
 
 
ORDER
 
Entitlement to service connection for an anal fissure secondary to service-connected hemorrhoids is denied.
 
Entitlement to service connection for pancreatitis secondary to service-connected disability is denied.
 
Entitlement to service connection for Cushing's syndrome secondary to service-connected disability is denied.
 
Entitlement to a compensable rating for hemorrhoids from July 14, 2004 is denied.
 
Entitlement to a rating in excess of 30 percent for migraine headaches from September 15, 2003 to December 9, 2010, is denied.
 
Entitlement to a rating in excess of 60 percent for heart disease/coronary artery disease from February 26, 2008 to September 3, 2009, and from December 1, 2009 to December 9, 2010 is denied.
 
Entitlement to an effective date earlier than September 15, 2003 for an award of service connection for migraine headaches is denied.
 
Entitlement to an effective date earlier than February 26, 2008 for an award of service connection for hypertensive heart disease/coronary artery disease is denied.
 
 

REMAND
 
The Board's review of the claims file reveals that further development on the claims for service connection for an acquired psychiatric disorder to include depression and diabetes mellitus, to include as secondary to service-connected disability, is warranted.
 
VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79  (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. at 83. 
 
As regard the claim for service connection for depression and anxiety, on VA examination in January 2003, the Veteran reported that he felt like his hypertension medications made him forgetful, less energetic, and less able to deal with stress.  The Veteran has also submitted medical articles linking psychiatric disabilities to heart disease and hypertension.  VA and private medical records establish a diagnosis of depression and anxiety.  
 
As regards the claim of entitlement to service connection for diabetes mellitus, the Veteran has expressed his belief that diabetes and hypertension are inter-related and fit under the metabolic syndrome spectrum.  In addition, the Veteran contends that his service-connected hypertension aggravates his diabetes mellitus.  He has submitted a medical article noting that these two disabilities "serve to exacerbate the other."  While the Veteran was afforded a VA examination in November 2009 to determine the etiology of the claimed diabetes mellitus, the examiner only indicated that hypertension does not cause or predispose one to diabetes; he did not address whether the Veteran's service-connected hypertension aggravates his diabetes mellitus.
 
While the above cited evidence is insufficient upon which to base a grant of service connection, this evidence does trigger VA's duty to assist the Veteran by obtaining additional medical opinion as to the etiology of the Veteran's claimed disabilities.  The Board finds there is competent evidence of record of the current existence of current psychiatric disability and diabetes mellitus , as well as some evidence of record linking the disorders to the Veteran's other service-connected disabilities.  A VA examination is required to address this evidence.  
 
As regards the question what evaluation is warranted for migraines and hypertensive heart disease/coronary artery disease from December 10, 2010, the Veteran's representative submitted a statement in May 2012 indicating that since the December 2010 VA examination, the Veteran had two more stents put in his heart, which caused possible nerve damage and stroke.  He also reported that the appellant was suffering increased pathology due to migraines.  Therefore, the evidence is insufficient to properly evaluate the severity of the appellant's service connected hypertensive heart disease/coronary artery disease and migraines since the December 2010 VA examination.  On remand, the Veteran should be afforded a VA examination to determine the current level of severity of these disorders.
 
Finally, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the other issues being remanded in this case.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue).  As such, appellate action on the claim of entitlement to benefits based upon individual unemployability, at this juncture, would be premature.
 
Accordingly, the case is REMANDED for the following action:
 
1. The RO should contact the Veteran and request that he identify any health care provider who has treated diabetes, any acquired psychiatric disorder, migraines, and heart disease.  Thereafter, the RO must take appropriate action to secure any identified records which have yet to be added to the claims folder.  DUPLICATE RECORDS MUST NOT BE ADDED TO THE CLAIMS FOLDER OR VIRTUAL VA.  If the RO cannot locate any records that have not been previously added to the claims file it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded an examination by an endocrinologist in order to determine the nature and etiology of his diabetes mellitus.  The claims folder, a copy of this Remand, and access to Virtual VA is to be made available for the examiner to review.  The examiner must identify the date range of any records reviewed on Virtual VA.  
 
The examiner is to opine whether it is at least as likely as not that the Veteran's diabetes mellitus is related to active military service.  If not, is it at least as likely as not that diabetes mellitus is proximately due to or the result of, or otherwise permanently aggravated by any service-connected disability, to specifically include hypertension and hypertensive heart disease.  The examiner must provide a complete rationale for any opinion offered.   If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the cause of any psychiatric disorder is unknowable.  
 
3.  Following the completion of instruction number one, the Veteran must be afforded an examination by a psychiatrist in order to determine the nature and etiology of any diagnosed psychiatric disability.  The claims folder, a copy of this Remand, and access to Virtual VA is to be made available for the examiner to review.  The examiner must identify the date range of any records reviewed on Virtual VA.  
 
The examiner is to opine whether it is at least as likely as not that any currently diagnosed psychiatric disorder is related to active military service.  If not, is it at least as likely as not that any diagnosed acquired psychiatric disorder is proximately due to or the result of, or otherwise permanently aggravated by any service-connected disability.  The examiner must provide a complete rationale for any opinion offered.  
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the cause of any psychiatric disorder is unknowable.  
 
4.  Following the completion of instruction number one, the Veteran must be afforded cardiology and neurological examinations by a physician to determine the current level of severity of his hypertensive heart disease/coronary artery disease, and migraine headache disorder.  The claims folder, a copy of this Remand, and access to Virtual VA is to be made available for the examiner to review.  The examiner must identify the date range of any records reviewed on Virtual VA.  
  
In accordance with the latest AMIE worksheets for rating heart disorders and migraines, the physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to his heart disorder and migraines.  A complete rationale for any opinions expressed must be provided.  The physician is to determine the workload the Veteran's heart can perform without dyspnea, fatigue, angina, dizziness or syncope.  The examiner must report any evidence of left ventricular dysfunction, the appellant's ejection fraction, and identify whether the Veteran has congestive heart failure.  The examiner must also state whether the migraine headache disorder alone is manifested by completely prostrating and prolonged attacks that are productive of severe economic inadaptability.
 
If the appellant is disabled due to stroke residuals the examiner must opine whether it is at least as likely as not that stroke residuals are caused by or aggravated by hypertensive heart disease/coronary artery disease.
 
5.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures.
 
6.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  
 
7.  After undertaking any development deemed essential in addition to that specified above, readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder to include depression, and for diabetes mellitus; the claims of entitlement to higher ratings for migraines and hypertensive heart disease/coronary artery disease; and the claim of entitlement to a total disability rating based upon individual unemployability.  If any claim remains denied, an appropriate supplemental statement of the case should be provided to the Veteran and his representative for those issues to which the appellant has perfected an appeal in a timely manner.  The parties must be given an opportunity to respond.  The case should then be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


